DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 12 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 12 of U.S. Patent No. 11213899, hereinafter ‘Ono’. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 7, Ono discloses in claim 7, a rotary cutting tool (i.e. a drill) comprising a body without a back taper, the body having a flow path of a cutting oil inside, and a cutting edge part integrated with the body, the cutting edge part having a first supply port that supplies the cutting oil toward a workpiece. The body has at least one second supply port that supplies the cutting oil to a clearance formed between a bush for positioning the body, the bush being used by inserting the body. The body and the cutting edge part are a holder that holds at least one cutting edge interchangeably.
Regarding claim 12, Ono discloses in claim 12, a rotary cutting tool (i.e. a drill) comprising a bush, a body without a back taper, the body having a flow path of a cutting oil inside, and a cutting edge part integrated with the body, the cutting edge part having a first supply port that supplies the cutting oil toward a workpiece. The body has at least one second supply port that supplies the cutting oil to a clearance formed between the bush for positioning and the body, the bush being used by inserting the body. The bush has a step through hole consisting of a first hole having a first diameter and a second hole having a second diameter smaller than the first diameter. The first hole guides the cutting edge part in a workpiece side and the second hole guides the body.
Regarding claim 25, while not explicitly disclosed in the claimed subject matter of Ono, it would have been obvious to one having ordinary skill in the art at the time of filing to extend the axial distance that the bush extends to be greater than a full axial spacing distance between the distal and proximal ends of the cutting edge part to enable the cutting edge part to completely fit inside the first hole in the bush and to allow the bush to be placed against the workpiece for positioning, without contacting the workpiece with the tool.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the bushing" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-9, 21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (USPG 20150328696, hereinafter ‘Wang’).
Regarding claim 1, Wang discloses a rotary cutting tool comprising a body 1 without a back taper. The body has a flow path 15 of a cutting oil inside the body and a cutting edge part integrated with the body (i.e. the portion of the distal end of the body encompassed by the axial extent of the cutting insert 2, and including the cutting insert, as seen in Figs. 1-3). The cutting edge part has at least one first supply port that supplies the cutting oil toward a workpiece (supply port(s) openings seen in Fig. 3). The body has at least one second supply port (opening(s) at the end of channels 17) that is capable of supplying the cutting oil to a clearance 16 formed between the body and a bush being used by inserting the body in the event that such a bush is used while machining.
The cutting edge part is integrated with the body at a distal most end of the body, and the cutting edge part has a proximal end that is distal to a distal most positioned second supply port. An outlet of the at least one first supply port opens out into an exterior region of the cutting edge part at a location in between a distal most end of the cutting edge part and the proximal end of the cutting edge part (see Fig. 3).
Regarding claim 2, Wang discloses the flow path of the cutting oil being branched to a first flow path (the angled paths leading to the first supply ports in Fig. 3) and a second flow path 17 and the cutting oil being supplied to the at least one first 
Regarding claim 3, Wang discloses the at least second supply port being formed on an outer periphery of the body.
Regarding claim 4, Wang discloses the at least one second supply port including one or two second supply ports per a same position in a tool axis direction.
Regarding claim 5, Wang discloses the at least one second supply port including second supply ports formed at different positions in a tool axis direction (see Fig. 3).
Regarding claim 6, Wang discloses the flow path being formed to make a quantity of the cutting oil supplied to the at least one second supply port less than a quantity of the cutting oil supplied to the at least one first supply port (Paragraph [0025]).
Regarding claim 7, Wang discloses a rotary cutting tool comprising a body 1 without a back taper, the body having a flow path 15 of a cutting oil inside the body. A cutting edge part is integrated with the body (i.e. the portion of the distal end of the body encompassed by the axial extent of the cutting insert 2, and including the cutting insert, as seen in Figs. 1-3). The cutting edge part has at least one first supply port that supplies the cutting oil toward a workpiece (supply port(s) openings seen in Fig. 3). The body has at least one second supply port (opening(s) at the end of channels 17) that is capable of supplying the cutting oil to a clearance 16 formed between the body and a bush being used by inserting the body in the event that such a bush is used while 
Regarding claim 8, Wang discloses the diameter of the cutting edge part being larger than a diameter of the body in a cutting edge part side (see Fig. 2, which illustrates the cutting edge part, particularly the cutting insert protruding therefrom, having a larger diameter than the body where it adjoins the cutting edge part).
Regarding claim 9, Wang discloses the second flow path having a pressure loss set such that the cutting oil is exuded, not scattered from at least one second supply port (Paragraph [0025]).
Regarding claim 21, Wang discloses the outlet of the first supply port that opens out in an exterior region of the cutting edge part at a location in between the distal most end of the cutting edge part and the proximal end of the cutting edge part is fed by an oblique passageway that is in turn fed from the flow path of the cutting oil (see Fig. 3).
Regarding claim 23, Wang discloses the cutting edge part interchangeably holding at least one interchangeable cutting insert 2 which defines the interchangeable cutting edge, and wherein a diameter of the cutting edge part is larger than a radial outer most diameter of the interchangeable cutting insert (see e.g. Fig. 2, which shows the diameter of the cutting edge part of the body being much larger than the diameter of the insert 2).
Regarding claim 24, Wang discloses the at least one first supply port has an opening with a central axis that comprises a vertical axis component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPG 20150328696) in view of Nystrom (US 7938048).
Regarding claim 10, Wang does not disclose the rotary cutting tool being provided with a removable plug to close one of the at least second supply ports.
Nystrom discloses a rotary cutting tool wherein a plug 14 is provided to seal a coolant part when said port is not in use.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a removable plug as taught by Nystrom, wherein the plug is able to be selectively inserted or removed from whatever port(s) in the tool the user desires to be active or inactive during use, to prevent the wasting of cutting oil where it is not required, i.e. when drilling shallower holes.
Claims 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPG 20150328696) in view of Hyatt et al. (US 5540526, hereinafter ‘Hyatt’).
Regarding claims 11 and 13-20, Wang discusses the fluid emitted from the second supply port(s) being used to stabilize and center the rotary cutting tool while in use (Paragraph [0025]) but does not disclose the tool being utilized with a bush.

It would have been obvious to one having ordinary skill in the art at the time of filing to provide a bush and cutting tool driving device to be used with the cutting tool of Wang, as taught by Hyatt, to support and stabilize the cutting tool when drilling deep holes.
The resulting modified rotary cutting unit would be utilized in a rotary cutting method comprising producing a cut product by cutting the workpiece while supplying the cutting oil using at least the rotary cutting tool of Wang and the bush and the variety of second supply ports formed in the tool would allow the second supply ports to be formed at positions where at least one of the second supply ports open inside the bush when the cutting edge part does not protrude from inside the bush and/or contacts the workpiece.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPG 20150328696) in view of Jager (US 10537943).
Regarding claim 22, Wang does not disclose the another first supply port being fed by a cutting oil feed passageway that extends parallel with an axial central axis of the body until reaching the exterior region of the cutting edge part.
Jager discloses a similar cutting tool having two first supply ports, one extending obliquely, and one extending parallel with an axial central axis of the body until reaching the exterior region of the cutting edge part (see e.g. Figs. 5 and 6).
.
Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, Jr. (US 3841417, hereinafter ‘Crawford’) in view of Wang et al. (USPG 20150328696).
Regarding claim 12, Crawford discloses a rotary cutting tool 10 comprising a bush (generally at 18). The tool comprises a body 30 without a back taper, and a cutting edge part 31 integrated with the body. The bush is used by inserting the body therein, and has a step through hole consisting of a first hole 35 having a first diameter and a second hole 34 having a second diameter smaller than the first diameter. The first hole guides the cutting edge part in a workpiece side, and the second hole guides the body.
Crawford does not disclose the rotary cutting tool comprising a flow path of a cutting oil inside the body and first and second supply ports in the tool.
Wang discloses a rotary cutting tool wherein the tool body is provided with a flow path 15 of a cutting oil inside the body, a cutting edge part integrated with the body (i.e. the portion of the distal end of the body encompassed by the axial extent of the cutting insert 2, and including the cutting insert, as seen in Figs. 1-3). The cutting edge part has at least one first supply port that supplies the cutting oil toward a workpiece (supply port(s) openings seen in Fig. 3). The body has at least one second supply port (opening(s) at the end of channels 17) that is capable of supplying the cutting oil to a 
It would have been obvious to one having ordinary skill in the art at the time of filing to form the tool of Crawford with the flow path and first and second supply ports in the tool, as taught by Wang at Paragraph [0025] so that depending on the workpiece being machined, cutting oil could flow through the flow path to the first supply port to cool the tool/workpiece and to flush chips away from the machining region, and the cutting oil could flow through the flow path to the second supply port to center and guide the body of the tool while inside the bush, to ensure accurate hole machining.
Regarding claim 25, Crawford discloses the full axial spacing distance between the distal and proximal ends of the cutting edge part is of a distance less than a full axial distance of the bushing.
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Alan Snyder/Primary Examiner, Art Unit 3722